Citation Nr: 0207845	
Decision Date: 07/15/02    Archive Date: 07/19/02

DOCKET NO.  98-19 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for a 
service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel

INTRODUCTION

The veteran had active service from December 1972 to December 
1975, and from May to October 1976.  This matter comes to the 
Board of Veterans' Appeals (Board) from Department of 
Veterans Affairs (VA) Montgomery Regional Office (RO) 
September 1998 rating decision which denied a compensable 
evaluation for the veteran's service-connected right knee 
disability.  

In November 2000, the Board remanded this case for further 
development, and by March 2002 supplemental statement of the 
case, the RO increased the rating for the veteran's right 
knee disability to 10 percent.  Although each increase 
represents a grant of benefits, a decision awarding a higher 
rating, but less that the maximum available benefit, does not 
abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Thus, this matter continues before the Board.

The Board notes that the issue of service connection for a 
left knee disability was also before the Board in November 
2000.  However, because the RO granted service connection for 
that disability by March 2001 supplemental statement of the 
case, that issue is moot and no longer before the Board as 
the full benefit sought was granted.  Grantham v. Brown, 114 
F. 3d 1156 (Fed. Cir. 1997).  


FINDING OF FACT

The veteran's right knee disability is manifested by no more 
than tenderness, mild degenerative changes, somewhat 
restricted motion, and subjective complaints of pain and 
occasional instability.

CONCLUSION OF LAW

The criteria for an evaluation of 20 percent for the 
veteran's right knee disability have been met.  38 U.S.C. §§  
1110, 1131, 1155, 5107 (2002); 38 C.F.R. §§ 3.102, 3.321, 
4.3, 4.71a Diagnostic Code 5299-5257 (2001).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence needed to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA may 
defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  38 U.S.C. § 5103A (2002).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The veteran 
and his representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a personal hearing before a 
the undersigned.  Further, the veteran and his representative 
have been notified of the evidence necessary to establish the 
benefit sought.  Thus, VA's statutory duty to assist the 
veteran has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has satisfied, as far as 
practicably possibly, the notice, assistance, and other 
requirements of VCAA, and any further action would only serve 
to burden VA with no foreseeable benefits flowing to the 
veteran.  Id.; Soyini, supra.

The claims file reveals that the RO satisfactorily fulfilled 
the evidentiary development requested in the November 2000 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Factual Background 

During service, in March 1975, the veteran complained of 
right knee pain.  On discharge, a history of right knee 
injury was noted.

An August 1977 right knee X-ray study reflected no bone or 
joint injury or disease.  There was no arthritis or abnormal 
adjacent soft tissue calcification.  The diagnosis was 
"normal right knee."

A December 1977 VA progress note indicated that the veteran 
complained of right knee pain with running.

By January 1978 decision, the RO granted service connection 
for a right knee disability, and rated it as zero percent 
disabling.

In August 1994, he filed a claim for increased rating for his 
service-connected right knee disability.  In June 1995, the 
RO declined the veteran's request for a compensable rating.  

February 1997 VA medical records indicated that an X-ray 
study and examination of the right knee were within normal 
limits.  He was referred for a hinged knee brace.

On May 1997 VA medical examination, he complained of right 
knee weakness and pain.  Objectively, however, there was no 
tenderness of the knee, there was no swelling, and his gait 
was normal.  Furthermore, there was no right knee deformity 
nor was there any subluxation or lateral instability.  Right 
knee range of motion was from zero to 140 degrees without 
pain.  An X-ray study of the right knee was normal, and the 
diagnosis was right knee strain.

By July 1997 decision, the RO denied the veteran's claim for 
a compensable rating for his service-connected right knee 
disability.

An August 1997 VA progress note reflected complaints of right 
knee pain and intervals of the knee giving way.  Right knee 
strength in flexion and extension was good.  The examiner 
noted that the veteran was a physical education teacher and 
was very active.

July 1998 VA medical records revealed complaints of right 
knee pain.  A July 1998 X-ray study of the right knee 
indicated no bone or joint abnormalities.  The impression was 
"normal examination."

By September 1998 rating decision, the RO again declined to 
assign a compensable evaluation for the veteran's right knee 
disability.

In July 2000, he testified before the undersigned at the RO 
that he experienced burning sensations in the right knee that 
radiated up and down his right leg.  He also described 
numbness and sharp pain when standing or sitting too long 
without stretching the knee.  He described the sharp pain as 
an eight or nine on a scale of one to ten.  He testified that 
he took pain medication, did exercises prescribed for the 
knee, and used a heating pad and a brace.  He stated that his 
right knee gave way weekly and without warning.  He indicated 
that surgery for the right knee was not suggested.  He 
further stated that he was a physical education teacher and 
that he often had to sit while teaching due to knee pain.  

In November 2000, the Board remanded this matter for further 
development of the evidence.  Among other things, the Board 
asked that the RO arrange for a medical examination to assess 
the severity of the veteran's right knee disability.

On February 2001 VA medical examination, the veteran 
complained of right knee instability and occasional stiffness 
without swelling.  He denied using a cane or crutches.  On 
objective examination, the examiner noted a right knee brace.  
There was no swelling or effusion, but there was tenderness 
at the patella and the medial joint line.  Right knee 
movement was moderately to severely painful and guarded.  
Right knee flexion was from to 80 degrees, but extended 
completely back to zero degrees.  Functional loss due to 
right knee pain was moderate to severe.  There was no right 
knee instability.  X-ray studies of the right knee revealed 
no bone or joint abnormality.  Magnetic resonance imaging 
(MRI) of the right knee in March 2001 indicated that the 
menisci were intact without tear or degenerative changes.  
The cruciate and collateral ligaments were intact.  There was 
mild edema to the anterior cruciate ligament (ACL).  There 
was no effusion, and the patella and femoral cartilage was 
normal.  The bones were normal.  The MRI revealed ectasia to 
the popliteal vein.  The radiologist's impression was mild 
edematous but intact ACL and popliteal vein ectasia.  After 
reviewing the MRI report, the examiner diagnosed mild 
degenerative joint disease of the right knee as revealed on 
previous radiologic studies although current X-ray studies 
were normal.  The examiner opined that the veteran's self-
described severe right knee pain was not in proportion to 
radiologic findings reflecting only mild degenerative joint 
disease.  The examiner also diagnosed restrictive movement of 
the right knee.

In March 2002 decision, the RO increased the veteran's rating 
for his right knee disability to 10 percent.

Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2001), 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(2001).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2001).

Pyramiding, that is rating the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided when rating a veteran's service-
connected disabilities.  38 C.F.R. § 4.14.  It is possible 
for a veteran to have separate and distinct manifestations 
from the same injury which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlaps the symptomatology of 
the other condition.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (2001).

The provisions of 38 C.F.R. § 4.27 (2001) provide that 
unlisted disabilities requiring rating by analogy will be 
coded with the first two numbers of the schedule provisions 
for the most closely related body part and "99."  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.

In determining the proper rating to be assigned a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  However, the 
assignment of a particular diagnostic code is completely 
dependent on the facts of a particular case.  Butts v. Brown, 
5 Vet. App. 532 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Tedeschi v. Brown, 7 
Vet. App. 411 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2001).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2001); see also 38 C.F.R. § 4.59 (2001) 
(pertaining to painful motion with arthritis).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2001).

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 U.S.C. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 (2001).  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  Gilbert v. Derwinski, 1 
Vet. App.49 (1990); see also Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).
Analysis

The Board has reviewed the entire record, pertaining to the 
veteran's right knee disability, as the present level of 
disability is of primary concern.  Francisco, supra.  

38 C.F.R. § 4.71a, Code 5010 (2001) applies to traumatic 
arthritis and provides that such is evaluated based on 
limitation of motion of the affected part, like degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Code 5003 (2001).  Where 
the limitation of motion of the specific joint or joints 
involved is noncompensable, under the applicable codes, a 
rating of 10 percent is warranted where arthritis is shown by 
X-ray and where limitation of motion is objectively confirmed 
by evidence of swelling, muscle spasm, or painful motion.  
Id.

Evaluations for limitation of flexion of a knee are assigned 
as follows: flexion limited to 60 degrees is zero percent; 
flexion limited to 45 degrees is 10 percent; flexion limited 
to 30 degrees is 20 percent; and flexion limited to 15 
degrees is 30 percent.  38 C.F.R. § 4.71a, Code 5260 (2001).

Evaluations for limitation of extension of the knee are 
assigned as follows: extension limited to 5 degrees is zero 
percent; extension limited to 10 degrees is 10 percent; 
extension limited to 15 degrees is 20 percent; extension 
limited to 20 degrees is 30 percent; extension limited to 30 
degrees is 40 percent; and extension limited to 45 degrees is 
50 percent.  38 C.F.R. § 4.71a, Code 5261 (2001).

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2001).

Under Code 5257, pertaining to "other impairment of the 
knee," a 10 percent rating is warranted for slight knee 
impairment (recurrent subluxation or lateral instability). A 
20 percent rating contemplates a moderate degree of 
impairment, and a maximum 30 percent rating is warranted for 
a severe degree of impairment to the knee.  38 C.F.R. 
§ 4.71a, Code 5257 (2001).

VA General Counsel has stated that when a knee disorder is 
rated under Code 5257 and a veteran also has limitation of 
knee motion which at least meets the criteria for a zero 
percent rating under Codes 5003, 5260 or 5261 (2001), 
separate evaluations may be assigned for arthritis with 
limitation of motion and for instability.  However, the 
General Counsel stated that if a veteran does not meet the 
criteria for a zero percent rating under Code 5003, 5260, or 
5261, there is no additional disability for which a separate 
rating for arthritis may be assigned. VAOPGCPREC 9-98 (Aug. 
14, 1998); VAOPGCPREC 23-97 (July 1, 1997).

The veteran's right knee disability is currently rated 10 
percent disabling under Codes 5299-5257.  See 38 C.F.R. 
§ 4.27.  In March 2001, based on prior X-ray evidence, the VA 
examiner diagnosed mild degenerative joint disease of the 
right knee although current X-ray findings were normal.  The 
objective evidence revealed tenderness, painful right knee 
motion, and limitation of motion, although, according to the 
examiner, the veteran's pain was disproportionate to 
objective X-ray findings.  The examiner also opined that 
functional loss due to pain was severe.  Additionally, the 
veteran complained of right knee instability.   

The veteran is entitled to the benefit of the doubt and to 
the highest rating available to him under the Schedule.  
38 U.S.C.A. § 5107; 38 C.F.R. § 4.7.  Thus, due to the 
severity of his symptoms, a 20 percent rating is warranted 
under Code 5257.  The veteran experiences severe right knee 
pain and must rest for relief of pain.  He also uses 
analgesics and a knee brace.  However, the evidence has not 
shown, and he has not claimed, recurrent subluxation or 
instability.  Under Code 7257, moderate symptomatology calls 
for a 20 percent rating.  As the veteran's symptoms are no 
more that moderate to severe and as his subjective 
symptomatology is inconsistent with objective findings, a 20 
percent rating, but no more, is deemed appropriate.

His right knee motion is from 0 to 80 degrees.  Thus, he is 
not eligible for compensation under Code 5260.  Also, he is 
not entitled to compensation under Code 5261 as he can extend 
his right knee to zero degrees.  The Board notes that under 
both codes, he is not even eligible for a zero percent 
rating.  Id.  

The veteran is not entitled to an additional 10 percent 
rating under Code 5003.  See VA O.G.C. Prec. Op. No. 23-97; 
VA O.G.C. Prec. 9-98.  Mild degenerative joint disease of the 
right knee has been diagnosed based on radiologic findings.  
However, be he is not entitled to any additional compensation 
based on limitation of motion with arthritis because his 
symptomatology does not entitle him to even a zero percent 
rating for limitation of motion.  Id.; Codes 5260, 5261.  

The Board has also considered application of 38 C.F.R. §§ 
4.40 and 4.45 in light of the Court's ruling in DeLuca.  The 
provisions of 38 C.F.R. § 4.59 have also been considered.  In 
that regard, the veteran has complained of pain and 
instability.  The Board recognizes that clinicians have noted 
the presence of pain on right knee range of motion.  However, 
the Board finds that an additional evaluation for pain and 
limitation of function under these codes is not appropriate 
in this instance.  The veteran has already been compensated 
for "other impairment of the knee" under Code 5257 where 
the above symptomatology was taken into account.  Thus, he 
has already been compensated for functional loss and painful 
motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  The 
rating schedule may not be used as a vehicle for compensating 
a claimant twice or more for the same symptomatology; such a 
result would overcompensate him for the actual impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.14.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Part 4 
(2001), whether or not raised by the veteran, as required by 
Schafrath, supra.  However, the Board finds no basis on which 
to assign a higher disability rating as the veteran manifests 
no separate and distinct symptoms of a right knee disability 
not contemplated in the 20 percent rating assigned the right 
knee under Codes 5299-5257.

In reaching this decision, the Board has also considered 
whether an extraschedular rating is warranted.  38 C.F.R. 
3.321(b)(1) (2001).  However, there is no evidence to show 
marked interference with employment or frequent periods of 
hospitalization due to his service-connected right knee 
disability, and he has made no assertions to that effect.  It 
appears from the record that the veteran has been employed as 
a physical education teacher for quite some time.  Although 
he complained of some difficulty performing his duties, the 
record has not reflected absenteeism due to his right knee 
disability not any hospitalization due to that disability.  
Thus, an extraschedular rating is not warranted.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996). 


ORDER

An evaluation of 20 percent for the veteran's right knee 
disability is granted.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

